Citation Nr: 0838400	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a skin disability, 
to include allergic dermatitis, squamous cell carcinoma, and 
keratosis of the foot.

3.  Entitlement to service connection for sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veteran's claim of entitlement 
to service connection for the above noted issue.

This matter was before the Board in October 2006 at which 
time the Board remanded the matter for a VA examination.  The 
remand instructions ordered that the examiner review the 
claims file and reconcile any findings with the service 
medical records reflecting treatment for anorexia, and recent 
clinical findings of depression, anxiety, and cognitive 
impairment.  Upon completion of the VA exam, the RO was to 
readjudicate the claim by way of a supplemental statement of 
the case and if the decision was unfavorable, it was ordered 
that the veteran be given adequate time to respond, after 
which the case was to be returned to the Board for review.  

A VA psychological examination was conducted in December 2006 
and the RO continued the denial of service connection for a 
service connected disability in December 2006.  The veteran 
was notified of the decision in a supplemental statement of 
the case, and he promptly filed an additional substantive 
appeal. 

The matter came before the Board for a second time in July 
2007 in conjunction with two other claims - entitlement to 
service connection for sensorineural hearing loss and 
entitlement to service connection for a skin condition.  The 
hearing loss and skin condition claims were remanded by the 
Board for additional development.  The Board denied the 
veteran's claim for service connection for a psychiatric 
disorder.

The veteran then appealed the Board's denial of service 
connection for the psychological disorder to the U.S. Court 
of Appeals for Veterans Claims (Court).  In May 2008, the 
parties (the veteran and the VA Secretary) filed a joint 
motion requesting the Court to vacate and remand the July 
2007 Board decision with respect to the denial of service 
connection for a psychological disorder.  A May 2008 Court 
order granted the motion.  

The Board notes that the July 2007 remand of the claims of 
entitlement to service connection for skin and hearing loss 
disabilities are still in appellate status.  However, because 
of the veteran's appeal to the Court with respect to the 
denial of his psychiatric claim, the RO has not yet re-taken 
jurisdiction of those issues and thus the development ordered 
in the remand has not yet been accomplished.  Therefore, 
appellate consideration of those issues can not be undertaken 
at present.  However, to avoid any possibility of oversight 
in the development of those claims, the issues have again 
been included on the title page of this decision and the 
remand instructions set forth in July 2007 are repeated here.  
Should those issues not be favorably resolved after such 
development is completed, then those matters will return to 
the Board as the subject of a later decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The case has been subject to a Joint Motion for Remand 
wherein both parties' have agreed that the veteran was 
prejudiced by VA's failure to comply with the VCAA duty to 
assist relating to the veteran's VA examination and by 
failing to have evidence translated from another language 
into English.

In the Joint Motion granted by the Court, the parties agreed 
that the case should be remanded for another medical opinion 
as the December 2006 VA examination did not comply with the 
Board's October 2006 remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (remand by the Court or the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders).  Specifically, in the 
October 2006 remand, the VA examiner was asked to address the 
nature and etiology of the veteran's current psychiatric 
disability and to address the veteran's prior and/or current 
diagnosis of anorexia, depression, anxiety, and cognitive 
impairment for service connection purposes.  The parties 
agree that the examiner did not address whether the veteran's 
clinical findings of depression or anxiety were related to 
service, to include the findings of anorexia in service 
medical records.  Therefore, a remand is necessary to obtain 
a VA examination report addressing the nature and etiology of 
the veteran's current psychiatric disability for service 
connection purposes, to include a discussion of the veteran's 
diagnosis or past diagnosis of anorexia, depression, anxiety, 
and cognitive impairment and the relationship of each to 
active service, if any.

In addition, the parties also agreed that the claims file 
included evidence written in Spanish with no accompanying, 
certified English translation.  Since the case is being 
returned to the RO for additional development, the RO should 
take the opportunity to review the veteran's claims file, 
identify all pertinent items of evidence written in a foreign 
language, and translate those items into English to 
facilitate review of the record by the Board.

The Board also notes that the veteran submitted additional 
evidence subsequent to the issuance of the Court's Order and 
that he did not waive review and consideration by the RO.  
The evidence includes a statement indicating that the 
veteran's medical providers have additional updated records 
for VA review.  Accordingly, the RO should request medical 
records from the providers identified by the veteran in his 
correspondence and obtain updated VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  As set forth in the July 2007 Remand 
instructions, the veteran should be 
provided with VA examinations to 
determine the nature and etiology of any 
diagnosed skin disorder and hearing loss.  
All indicated tests and studies should be 
undertaken.  The claims file should be 
reviewed by the examiner, including his 
service medical records, and particularly 
the undated private opinion of record 
linking both these disabilities to 
service.  

Following the examinations, the examiners 
are requested to render opinions as to 
whether there is a 50 percent probability 
or greater that any skin disability 
diagnosed, or hearing loss, is related to 
service.  A complete rationale for any 
opinion expressed should be provided.

2.  After completing the above 
examinations, and in accordance with the 
Court's Remand Order per the instructions 
of the October 2006 Board remand, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disability.  The examiner should be 
provided a copy of this Remand and the 
claims file.  The examiner must indicate 
that the claims file has been reviewed.

All appropriate tests and studies should 
be performed and all findings should be 
reported in detail.  If a psychiatric 
disability is found, the examiner should 
indicate whether there is a 50 percent 
probability or greater that it is related 
to his active service.

The examiner should review the claims 
folder and reconcile any findings with 
the service medical records reflecting 
treatment for anorexia, and recent 
clinical findings of depression, anxiety, 
and cognitive impairment.  

The examiner must specifically address 
anorexia, depression, anxiety, and 
cognitive impairment and state whether 
the veteran currently or previously had a 
diagnosis of each; and discuss the 
etiology and relationship to service of 
each disorder, indicating whether there 
is a 50 percent probability or greater 
that the disorder is related to his 
active service.  

Additionally, if the VA audiologic 
examination ordered above indicates a 
diagnosis of hearing loss that is at 
least as likely as not related to active 
service, the psychiatric examiner should 
state whether it is at least as likely as 
not that a psychiatric disability is 
proximately due to or the result of such 
hearing loss.  

2.  Obtain updated VA medical records, 
and request updated medical records from 
the facilities identified by the veteran 
in correspondence received by the Board 
subsequent to the Court Order.  Obtain 
any additional records identified by the 
veteran.

3.  In accordance with the Court's Remand 
Order, the RO is instructed to translate 
all Spanish language documents in the 
claims folder into English.  

4.  Readjudicate all of the veteran's 
pending claims.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite 
opportunity to respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S.  LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




